Citation Nr: 1403672	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1962 to April 1964.  This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include an anxiety disorder, that began in service.

The Board concludes that the September 2010 VA examiner's opinion on the etiology of the Veteran's anxiety disorder is not adequate for adjudication purposes.  See 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  An addendum opinion is required to clarify the etiology of the Veteran's anxiety disorder.  

The VA examiner in September 2010 concluded

It is this examiner's opinion that the veteran's Anxiety Disorder is at least as likely as not related to manifestations of "extreme anxiety" noted during psychological testing in 1964 and worry and stress while in service and a normal progression of a condition that existed prior to service, and not aggravated by his service tenure.  

The Board finds the September 2010 VA examiner's conclusion is unclear as to whether the Veteran's current diagnosis pre-existing military service, began in service as a superimposed injury to a pre-existing disorder, or was a separate and distinct disorder that began in service.  The examiner states that the Veteran's current anxiety disorder is related to service but also that it is "a normal progression of a condition that existed prior to service, and not aggravated by his service."  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is unclear if the VA examiner found a nexus between the Veteran's anxiety disorder and service, to warrant service connection, or attributed the Veteran's anxiety disorder to a preexisting psychiatric or personality disorder.  

Accordingly, the Board finds it necessary to remand the claim for another VA opinion to determine the etiology of the Veteran's anxiety disorder that clearly discusses the origin of the disability with supporting rationale consistent with the evidence of record.  

Accordingly, the case is remanded for the following actions:

1. The RO must obtain a new VA medical opinion from the examiner who conducted the September 2010 VA psychiatric examination, or from another examiner if the original examiner is unavailable, to determine whether the Veteran's currently diagnosed anxiety disorder is related to service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the medical report that these records have been reviewed.  If another examination is deemed necessary, one must be conducted.

Based upon review of the evidence of record, the examiner must state whether the currently diagnosed 

anxiety disorder preexisted the Veteran's military service.  If it is found that the currently diagnosed anxiety disorder preexisted the Veteran's active military service, the examiner must identify the evidence upon which this opinion is based.  The examiner must also provide an opinion as to whether the preexisting anxiety disorder increased in disability during service beyond that expected due to the natural progression of the anxiety disorder, and the psychiatrist must identify the evidence upon which this opinion is based. 

If the examiner finds that a personality disorder preexisted the Veteran's military service, the examiner must state whether the anxiety reported in service was a separate and distinct disorder superimposed upon the personality disorder or whether the anxiety reported in service was a symptom of and part of a normal progression of the personality disorder that preexisted military service.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. If another examination deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file if any notice is returned as undeliverable.

3. After the development requested has been completed, the RO must review any opinion or examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO must implement corrective procedures.

4. After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


